Exhibit 10.2




CONSULTING AGREEMENT


EFFECTIVE DATE:        August 16, 2018


PARTIES:            Cardiovascular Systems, Inc. (“CSI”)
1225 Old Highway 8 NW
St. Paul, MN 55112                    


Laurence L. Betterley (“Consultant”)    
[ADDRESS REDACTED]
                
                
RECITAL:


CSI and Consultant desire to enter into an arrangement by which Consultant will
provide consulting services to CSI pursuant to the terms and conditions
contained in this Agreement.


AGREEMENT:


In consideration of the mutual benefits contained in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.    Term. The term of this Agreement will be effective as of the effective
date set forth above and will end on August 15, 2019, unless earlier terminated
as provided in paragraph 8 herein. This Agreement may be renewed as mutually
agreed upon in writing between the parties.


2.    Services. Consultant will provide his expertise and knowledge to CSI from
time to time and at such locations as mutually agreed upon by Consultant and CSI
from time to time (the “Services”), provided, however, that in no event shall
such services be greater than 16 hours per month (which is less than twenty
percent (20%) of the level of services performed by Consultant over the 36-month
period ending on August 15, 2018). Consultant will have primary control over the
means and manner of performing the Services under this Agreement but will
perform the Services in a quality and efficient manner in accordance with the
requirements of CSI. Consultant understands that CSI will not provide Consultant
any training for Consultant’s performance of the Services under this Agreement.
CSI understands that Consultant may provide services to other entities during
the term of this Agreement provided Consultant complies with this Agreement and
Sections 9-13 of his Employment Agreement with CSI dated April 7, 2008, as
amended from time to time (the “Prior Employment Agreement”). Consultant will
provide all materials, equipment and supplies necessary to perform the Services.


3.    Payment. Payment to Consultant for the Services will be $3,333 per
calendar month, prorated for any partial month during the term, paid to
Consultant on or about the last day of each month. Consultant will invoice CSI
monthly for any pre-approved expenses incurred. Invoices will be paid within 30
days of receipt.         
    


1



--------------------------------------------------------------------------------




4.    Ownership. Consultant hereby acknowledges that all information,
enhancements, alterations, modifications, improvements, discoveries, ideas,
processes, designs, trade secrets or other useful technical information or know
how relating to CSI’s products, devices, processes or procedures, or otherwise
prepared for the benefit of CSI or its customers (the “Works”) developed or
suggested by Consultant will be “works made for hire” (as defined in 17 U.S.C.
§101 (1976), as amended) for CSI, and as such will be the exclusive property of
CSI. If any Work is held not to be “work made for hire,” Consultant hereby
assigns to CSI all of his right, title and interest in such Work. Consultant
hereby assigns to CSI all of his right, title and interest in the Works.
Consultant will give all assistance that CSI reasonably requires to perfect,
protect and use CSI’s rights to the Works. In particular, Consultant will sign
all documents, do all things and supply all information that CSI may reasonably
deem necessary or desirable to enable CSI to obtain patent, copyright or
trademark protection for the Works anywhere in the world. Consultant warrants
that he has the right to use any copyrightable materials used by Consultant
under this Agreement or otherwise in connection with the Services and that no
rights of others are infringed by his work hereunder.


5.    Consultant’s Inventions. All information disclosed by Consultant to CSI
during the term of this Agreement will be presumed to be developed and disclosed
pursuant to the terms of this Agreement and will belong to CSI as provided in
paragraph 4 above. If Consultant has developed an idea or invention that he
considers to be Consultant’s property but that he wants to disclose to CSI for
consideration for development, Consultant must clearly identify such information
as being owned by him prior to disclosure to CSI and a separate CSI disclosure
document will be executed by CSI prior to disclosure of such ideas and/or
invention by Consultant.


6.    Confidential Information.


a.    For purposes of this Agreement, “Confidential Information” means any
information or computation of information not generally known that is
proprietary to CSI and includes, without limitation, all trade secrets,
inventions and information contained in or relating to CSI’s product designs,
tolerances, manufacturing methods, processes, techniques, composition of
products, plant default, tooling, marketing plans or proposals, customer
information, sales information, financial information, clinical information, and
all Works.


b.    Nondisclosure. During the term of this Agreement and thereafter,
Consultant will hold the Confidential Information in strictest of confidence and
will not, without the prior written authorization of CSI, divulge, disclose,
transfer, convey, communicate or make accessible to any person or use in any way
the Confidential Information for Consultant’s own or another’s benefit or permit
the same to be used in competition with CSI. Notwithstanding anything to the
contrary in this Agreement or otherwise, nothing shall limit Consultant’s rights
under applicable law to provide truthful information to any governmental entity
or to file a charge with or participate in an investigation conducted by any
governmental entity. Furthermore, Consultant is hereby notified that the
immunity provisions in Section 1833 of title 18 of the United States Code
provide that an individual cannot be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (1) in confidence to federal, state or local government officials, either
directly or indirectly, or to an attorney, and is solely for the purpose of
reporting or investigating a suspected violation of the law, (2) under seal in a
complaint or other document filed in a


2



--------------------------------------------------------------------------------




lawsuit or other proceeding, or (3) to his attorney in connection with a lawsuit
for retaliation for reporting a suspected violation of law (and the trade secret
may be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.


c.    Insider Trading Restrictions. Consultant acknowledges that he is aware,
and that he has been advised, that United States securities laws prohibit any
person having material, non-public information about a company from purchasing
or selling securities of that company.


7.    Independent Contractor. Consultant is and will remain an independent
contractor and is not and will not be deemed to be an employee of CSI. CSI will
not treat Consultant as an employee for federal, state, or local tax purposes or
for any other purpose. CSI will not withhold or pay payroll or employment taxes
of any kind with respect to any amounts that Consultant is paid under this
Agreement, including, but not limited to, FICA, FUTA, federal and state personal
income tax, state disability insurance tax, and state unemployment insurance
benefits tax. Consultant is personally responsible for making all filings with
and payments to the Internal Revenue Service and state and local taxing
authorities as are appropriate to Consultant’s status as an independent
contractor. CSI has not obtained and will not obtain workers’ compensation
insurance for Consultant. Consultant will comply with the workers’ compensation
laws with respect to Consultant, if applicable. Consultant understands that he
is not entitled to unemployment benefits or any other benefits normally afforded
to an employee of CSI due to his status as an independent contractor. Consultant
will have no authority or right under any circumstance whatsoever to incur any
indebtedness in the name of CSI, or otherwise to bind or purport to bind CSI in
any manner or thing whatsoever. Consultant will comply with all federal, state,
and local laws, and rules and regulations that now apply or may in the future
apply to Consultant. Neither this Agreement nor the relationship between the
parties constitutes a partnership, franchise or joint venture. Consultant will
be solely and entirely responsible for Consultant’s acts in performing Services
under this Agreement.


8.    Termination. The term of this Agreement may be terminated prior to the
expiration of its term pursuant to any of the following provisions:


a.    By either party, effective immediately upon delivery of written notice to
the other party, if the other party breaches any of its obligations under this
Agreement; provided, that, if such breach is curable, such notice will not be
effective until the breaching party fails to correct such breach or default
within a period of 30 days after delivery of such written notice;


b.    By either party, effective immediately upon delivery of written notice to
the other party, if the other party (i) ceases to conduct business, (ii) files a
voluntary petition for bankruptcy, (iii) applies for the appointment of a
receiver or trustee for substantially all of its property or assets or permits
the appointment of any such receiver or trustee who is not discharged within 30
days of such appointment, (iv) becomes unable to pay its debts as they become
due, or (v) makes a general assignment for the benefit of its creditors; or


c.    By CSI, effective immediately upon delivery of written notice to
Consultant, in the event of Consultant’s breach of Sections 9-14 of the Prior
Employment Agreement


3



--------------------------------------------------------------------------------




or the Separation Agreement and Release, dated August 15, 2018 (the “Separation
Agreement”); provided, that, if such breach is curable, such notice will not be
effective unless Consultant has failed to correct such breach within a period of
30 days after delivery of a written cure notice from CSI.


d.    Immediately and automatically in the event of and upon Consultant’s death.


9.    General Provisions.


a.    Entire Agreement. This Agreement represents the only agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, whether written or oral, relating hereto. For the avoidance of
doubt, the parties acknowledge and agree that this Agreement does not supersede
or modify the Separation Agreement or Sections 9-14 of the Prior Employment
Agreement.


b.    Modification and Waiver. No purported amendment, modification or waiver of
any provision of this Agreement will be binding on the parties hereto unless set
forth in a written document signed by all parties (in the case of amendments or
modifications) or by the party to be charged thereby (in the case of waivers).
Any waiver will be limited to the circumstance or event specifically referenced
in the written waiver document and will not be deemed to be a waiver of any
other provision of this Agreement or of the same circumstance or event upon any
recurrence thereof.


c.    Assignment. This Agreement will be binding upon and inure to the benefit
of the parties to this Agreement and their successors and assigns; provided,
that the rights and obligations of Consultant under this Agreement may not be
assigned, by operation of law or otherwise, without the prior written consent of
CSI.


d.    Notices. All notices provided for herein must be in writing and will be
deemed validly given when received if delivered personally, by fax or when
deposited in the U.S. mail for delivery by certified mail.


e.    Severability. If any term of this Agreement is deemed unenforceable, void,
voidable, or illegal, such unenforceable, void, voidable, or illegal term will
be deemed severable from all other terms of this Agreement, and this Agreement,
as amended, will otherwise continue in full force and effect.


f.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota.


g.    No Conflicts. Consultant represents and warrants that Consultant is not
and will not be bound by any non-compete, code of conduct or other agreement
from a current or prior employer, individual or entity that is or would be
inconsistent or in conflict with this Agreement or would prevent, limit or
impair in any way the performance by Consultant of his obligations hereunder.
    


4



--------------------------------------------------------------------------------




The parties have executed this Agreement in a manner appropriate to each to be
effective as of the date set forth on the first page hereof.


CARDIOVASCULAR SYSTEMS, INC.




By: /s/ Laura Gillund
Name: Laura Gillund

                        Title: Chief Talent Officer


                        
CONSULTANT


By: /s/ Laurence L. Betterley
Laurence L. Betterley    




5

